NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ADIL HIRAMANEK,                                 No.    16-73587

                Petitioner-Appellant,           Tax Ct. No. 14485-13

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Taxpayer Adil Hiramanek appeals pro se from the Tax Court’s order

granting the Commissioner of Internal Revenue’s motion for judgment on the

pleadings under Tax Court Rule 120(a). We have jurisdiction under 26 U.S.C.

§ 7482(a). We review de novo. Urban v. Comm’r, 964 F.2d 888, 889 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 1992). We affirm.

      The Tax Court properly held that Hiramanek is collaterally estopped by

Hiramanek v. Commissioner (Hiramanek I), Tax Ct. No. 14912-10, which held

that the return filed by him and his former wife for 2006 was not a joint return

because it was signed under duress by his former wife. See Peck v. Comm’r, 904

F.2d 525, 527-28 (9th Cir. 1990) (requirements for collateral estoppel, or issue

preclusion, in the tax context). Contrary to Hiramanek’s contentions, the

Commissioner was not barred from arguing collateral estoppel by the doctrines of

judicial estoppel, equitable estoppel, or quasi-estoppel.

      Because the prior court in Hiramanek I determined that the 2006 return was

not a joint return on account of duress, Hiramanek had no claim for innocent

spouse relief under I.R.C. § 6015, and the Tax Court properly granted the

Commissioner’s motion for judgment on the pleadings. See Ordlock v. Comm’r,

533 F.3d 1136, 1139 (9th Cir. 2008) (“To qualify for innocent spouse relief, the

taxpayer must show that the couple filed a joint return . . . .”).

      The Tax Court did not err by resolving the Commissioner’s motion without

hearing oral argument. See Tax Ct. R. 50(b)(3) (as to motions, “[t]he action of the

Court may be taken with or without written response, hearing, or attendance of a

                                            2                                  16-73587
party to the motion at the hearing”).

      We reject as unsupported by the record Hiramanek’s contentions that the

Commissioner’s motion was filed without adequate notice or otherwise

procedurally defective, and that the Tax Court was biased.

      We do not consider arguments not raised in the Tax Court. See Merkel v.

Comm’r, 192 F.3d 844, 852 n.10 (9th Cir. 1999).

      Hiramanek’s “motion to grant full faith and credit” (Docket Entry No. 26) is

denied.

      Hiramanek’s motion to seal (Docket Entry No. 51) is denied. See Interim

9th Cir. R. 27-13(a).

      AFFIRMED.




                                        3                                  16-73587